DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed June 28, 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC §102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Maus et al US Patent Application Publication 2020/0378248.
Regarding the rejection of claims 1-20 under 35 USC §101, the examiner is not persuaded. The newly amended limitation of modifying a BHA configuration for a future borehole is merely a generic recitation of “apply it”. The BHA may change or it may not change, and the claim as currently worded merely attempts to apply the abstract idea in a generic sense to a future action. Therefore, this rejection is maintained below.
The objection to the drawings is withdrawn in view of the presented arguments and the statement that the “downhole measurement tool” is the sensor in the specification.

Claim Objections
Claim 14 is objected to because of the following informalities:  line 29 recites “modify4” which appears to be a minor typographical error.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 8 and 14 recite claim limitations require modifications of a BHA though it is unclear how the processor or non-transitory computer-readable medium of the preamble would achieve that method step. At best, they would output the modification, and then a user would make the decisions accordingly as the computer and non-transitory computer-readable medium are not actually changing the BHA configuration themselves.
	Claim 14 recites the method step that the non-transitory computer-readable medium will cause a processor to generate the bending moment values which renders the scope of the claim indefinite. It is unclear how the processor generates the bending moments, when the BHA must be re-run into the wellbore. There is not a description in the specification as to how the processor achieves this method step itself, thus the claim is indefinite.
	Claims 9-13 and 15-20 are rejected as depending on a rejected indefinite claim.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the USPTO’s eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. 
Claims 1-20 are directed to a method (process), a system (machine or manufacture), and a non-transitory medium (manufacture), respectively.  As such, the claims are directed to statutory categories of invention.
If the claim recites a statutory category of invention, the claim requires further analysis in Step 2A. Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
Claims 1, 8, and 14 recite abstract limitations including (or substantially similar to): “receiving bending moment values for the BHA, and curvature values and drilling conditions for a wellbore that was drilled using the BHA; processing the received bending moment values to create a representation of the curvature of the wellbore that was drilled, wherein processing the received bending moment values comprises, for each of a plurality of locations along the wellbore: selecting a location from the plurality of locations, selecting a set of curvature values in a specified range around a received curvature value for the location, wherein the specified range includes the received curvature value and curvature values less than and greater than the received curvature value, calculating a bending moment value for the BHA at each curvature value in the set of curvature values using the received drilling conditions for the selected location, and determining an actual curvature of the wellbore at the selected location by matching the received bending moment value to one of the calculated bending moment values and selecting a curvature value from the set of curvature values corresponding to the calculated bending moment; generating a representation of an actual path of the wellbore using the selected curvature value at each of the plurality of locations along the wellbore; comparing the actual path of the wellbore with a planned path of the wellbore; and based on the comparison, determining a configuration of the BHA to drill a next wellbore”. The system claim of claim 8 also incorporates these steps though phrased as “configured to” therefore still abstract ideas.
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes.  More specifically, nothing in the claim element precludes the aforementioned steps from practically being performed in the human mind, or by a human using pen and paper. The mere recitation of generic computing elements does not take the claim out of the mental process grouping.  Thus, the claim recites an abstract idea.
If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. In Prong Two, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
Claim 1 also recites “generating bending moment values…by running a drill string…after the wellbore is drilled, and modifying a configuration of the BHA…”. Claim 8 also recites “a downhole measurement tool configured to provide bending moment measurements of a…BHA”, a memory, and a computer configured to execute the method. Claim 14 also recites a non-transitory computer-readable storage medium comprising instructions executed by a processor. 
The functions of the computer, or processor, and supporting system components (i.e. non-transitory computer-readable storage medium or memory) are additional elements whose functions are recited at a high level of generality and are merely invoked as tools to perform the abstract idea. The downhole measurement tool amounts to insignificant extra-solution activity. The generating of the bending moment and the outputting a configuration change to the BHA amount to insignificant extra-solution activity.
Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
If the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
	As discussed above, the additional elements of the computer, or processor, and supporting system components amount to mere instructions to apply the exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the specification notes that the controller is a generic computer [0042].
Regarding the downhole measurement tool, the specification demonstrates the well-understood, routine, conventional nature of this additional element as it describes the additional element in a manner that indicates that the additional element is sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112(a). For example, the specification does not even give an example of what type of sensors or measurement tool would be used, and the drawings do not even particularly point out this element of the system (just shows that the BHA which comprises this tool). Furthermore, as taught by Samuel US Patent Application Publication 2018/0003031, running a downhole tool to measure and monitor bending moments is a typical process in drilling operations [0015]. Additionally, Cosat De Oliveira et al US Patent Application Publication 2018/0306005 teaches that running a BHA after drilling has concluded in order to gain downhole data is known in the art.
	Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.

	Regarding claims 2-4, 9-11, and 15-17, the limitation of suggestion a solution as well as example of what that solution may be merely narrows the previously recited abstract idea limitations. The claims recite mere suggestions which amounts to simply displaying information as not action is required by the claims. “And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014).” See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). For the reasons described above with respect to claims 1, 8, and 14, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
	Regarding claims 5, 12, and 18, the recitation of “generating…a representation….updating the model…generating the representation” is further directed to a mental process, as described in claims 1, 8, and 14. The “planning model” is another computer component recited at a high level of generality and amounts to “applying” the abstract idea on a generic computer.  For the reasons described above with respect to claims 1, 8, and 14, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
Regarding claims 6, 13, and 19, the recitation of the specific variables is insufficient as “merely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from §101 undergirds the information-based category of abstract ideas (See Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016)). Similar to claims 1, 8, and 14, this recitation does not provide a practical application of the abstract idea, and is not significantly more.
Regarding claims 7 and 20, see the rejection of claims 5, 12, and 18 above wherein the inputting step is furthering the abstract idea and the planning model is discussed above.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Samuel US Patent Application Publication 2018/0003031 hereinafter referred to as Samuel in view of Maus et al US Patent Application Publication 2020/0378248 hereinafter referred to as Maus.
Regarding claim 1, Samuel discloses a method comprising: receiving bending moment values for the BHA [0014, 0015], and curvature values and drilling conditions for a wellbore that was drilled using the BHA [0014, 0015]; processing the received bending moment values to create a representation of the curvature of the wellbore that was drilled (see the more specifically cited steps below which are required to meet this limitation of the claim), wherein processing the received bending moment values comprises (see also Figures 6 and 7 and [0020-0023]), for each of a plurality of locations along the wellbore: selecting a location from the plurality of locations (nodes (n) along the wellbore path), selecting a set of curvature values in a specified range around a received curvature value for the location, wherein the specified range includes the received curvature value and curvature values less than and greater than the received curvature value (the curvature values along the distance (L)), calculating a bending moment value for the BHA at each curvature value in the set of curvature values using the received drilling conditions for the selected location [0024], and determining an actual curvature of the wellbore at the selected location by matching the received bending moment value to one of the calculated bending moment values and selecting a curvature value from the set of curvature values corresponding to the calculated bending moment [0024, 0025, 0027]; generating a representation of an actual path of the wellbore using the selected curvature value at each of the plurality of locations along the wellbore [0016]; comparing the actual path of the wellbore with a planned path of the wellbore [0024; and based on the comparison, determining a configuration of the BHA to drill a next wellbore [0033]. Samuel fails to teach running the BHA downhole after the wellbore has been drilled to obtain the bending moments. Maus teaches that it is known to run LWD tools, such as the BHA of Samuels, during drilling or after drilling for post-drilling runs that would be uninterrupted [0145]. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to alter the method of Samuel to take bending measurements post-drilling instead of during drilling as Maus teaches these are known variants to achieve the predictable result of gathering LWD data of the wellbore.
Regarding claim 8, Samuel discloses the method of the claim (as cited above in the rejection of claim 1) which is further performed by a processor with a memory [0016] and works in conjunction in a BHA on a drill string in the wellbore (16).
Regarding claim 14, Samuel discloses the method of the claim (as cited above in the rejection of claim 1) and further discloses a non-transitory computer-readable medium to execute the instructions to perform said method [0016].
Regarding claims 2-4, 9-11, and 15-17, Samuel further discloses predicting the performance of future BHAs or other downhole tools which enables a user to make decisions accordingly [0033]. 
Regarding claims 5, 12, and 18, Samuel further discloses using a planning model [0016, 0023] to generate the planned and updated model (the actual path) [0023, 0024], after being update during drilling [0024].
Regarding claims 6, 13, and 19, Samuel further discloses receiving drilling conditions including, at least, wellbore inclination, weight on bit, and BHA characteristics [0015, 0032].
Regarding claims 7 and 20, Samuel further discloses inputting the curvature values and bending moment values in a modeling software [0016] that can be used to predict conditions in future systems [0033].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Forstner et al US Patent Application Publication 2017/0306724 also teaches running the BHA during drilling or for post-drilling runs.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741. The examiner can normally be reached Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA SCHIMPF/Primary Examiner, Art Unit 3672